Citation Nr: 1104628	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-14 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected right-sided orchialgia, to include entitlement 
to a total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975 
and from June 1975 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for right-sided 
orchialgia and assigned a 10 percent disability rating.  In 
November 2008, a video-conference hearing was held before the 
undersigned Veteran's Law Judge.

In February 2009, the Board remanded the matter to the RO for the 
purpose of obtaining additional evidence and scheduling a current 
VA examination.  As the AMC has substantially complied with the 
Board's Remand order, no further action to ensure compliance with 
the remand directives is required.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  The matter was returned to the Board in July 2009. 

A review of the evidence of record shows that the Veteran suffers 
from erectile dysfunction which may be related to his service-
connected right-sided orchialgia.  See May 2009 VA Examination 
Report.  This raises the possibility of entitlement to special 
monthly compensation for the loss of creative organ.  As this 
matter has not yet been addressed by the Agency of Original 
Jurisdiction (AOJ), it is hereby referred back to the RO for 
appropriate action. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC in Washington, DC.


FINDING OF FACT

The Veteran's right-sided orchialgia is manifested by chronic 
pain and swelling requiring long-term drug therapy and surgical 
intervention.

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service 
connected right-sided orchialgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court), held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for disability.  In 
Dingess, 19 Vet. App. at 490-91, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven.  As such, section 5013(a) 
notice is no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Therefore, as the 
notice that was provided in October 2003, before service 
connection was granted, was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Goodwin v. 
Peake, 22 Vet. App. 128, 136 (holding that where a service-
connection claim has been substantiated, the Veteran bears the 
burden of demonstrating any prejudice from defective VCAA notice 
with respect to downstream elements). 

Furthermore, the VA sent a letter in December 2007 that fulfilled 
the requirements of Dingess, and his claim was readjudicated in 
an April 2008 Supplemental Statement of the Case (SSOC) and in a 
June 2009 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that 
the issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained the Veteran's 
service treatment records and private treatment records and 
provided him with two VA examinations.  On remand, the Board 
directed the AMC to obtain the Veteran's recent treatment records 
from the Oschner Clinic as the Veteran indicated that he 
continued to seek regular treatment there.  In accordance with 
the Board's Remand order, the AMC sent the Veteran a letter with 
an attached VA Form 21-4142, Authorization and Consent to Release 
Information, in March 2009, which asked the Veteran to either 
send the medical records described in the letter or to complete 
the authorization form and return it so the AMC could obtain the 
records on behalf of the Veteran.  No reply was received.  

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190-93 (1991).  If the Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the relevant evidence.  As the Veteran did not respond 
to the AMC's request, he did not provide VA with sufficient 
information to obtain the records, and the Board will proceed 
with the adjudication of the Veteran's claim on the evidence of 
record. See 38 C.F.R. § 3.159(c)(1)(i).  

In December 2010, the Veteran's representative alleged that the 
May 2009 VA examination was inadequate because it failed to 
address the Board's questions in the remand directives including 
whether the Veteran right-sided orchialgia results in urinary 
infrequency and/or  incontinence, recurrent symptomatic infection 
requiring drainage, frequent hospitalization, or continuous 
intensive management.  However, upon review of the examination 
report the Board finds that these questions are addressed in the 
examination report as discussed below in the Board's analysis of 
the Veteran's symptoms below.  While the examiner did not provide 
an answer to the explicit question of whether the Veteran's 
disorder requires "continuous intensive management," the 
examiner did summarize the Veteran's treatment and determined 
that he did not need intermittent or continuous catheterization, 
dilation, drainage procedures, or diet therapy, and provided a 
full summary of all medications taken by the Veteran.  As such, 
the Board finds that the examiner described the Veteran's 
disability in sufficient detail to allow the Board to conduct a 
fully informed evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); cf. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).
   
The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Moreover, the Board is 
satisfied that the RO has substantially complied with the Board's 
February 2009 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998).  The Board notes that it directed the RO to obtain 
complete copies of the Veteran's recent private treatment records 
and to schedule the Veteran for a VA examination.  In this 
regard, the Board notes that the AMC made sufficient efforts to 
obtain these records, and in May 2009, the Veteran was afforded 
an adequate VA examination.  Therefore, because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating the issue of entitlement to an initial 
rating in excess of 10 percent for service-connected right-sided 
orchialgia. 


II.  Entitlement to a Higher Initial Rating

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected right-sided orchialgia due to 
the severity of his symptoms of pain and swelling which affect 
his ability to work and engage in activities of daily life.  
Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. 
§ 4.1.  An evaluation of the level of disability present includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating will be assigned.  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the claim of the claim 
- a practice known a "staged rating."  Id. at 126.  However, as 
noted below, because the evidence of record does not demonstrate 
diverse symptoms meeting the criteria for different ratings 
throughout the appellate period, the application of staged 
ratings is inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers 
all information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  Consequently, the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board may only 
consider independent medical evidence in support of its findings 
and may not substitute its own medical opinion).

In July 2004, the RO granted service connection for right-sided 
orchialgia and assigned a 10 percent rating under to Diagnostic 
Code 7525, effective from July 31, 2003.  The Veteran disagrees 
with this assignment and contends that a rating in excess of 10 
percent is warranted.

Diagnostic Code 7525 is used to rate epididymo-orchitis, or 
inflammation of the epididymis and testis.  Under Diagnostic Code 
7525, the rater is instructed to evaluate the disability as a 
urinary tract infection.  38 C.F.R. § 4.115b.  For a urinary 
tract infection, a 10 percent disability rating is warranted when 
the Veteran is on long-term drug therapy, with one to two 
hospitalizations per year or requiring intermittent intensive 
management.  A 30 percent disability rating is warranted when 
there is recurrent symptomatic infection requiring drainage or 
frequent hospitalization (greater than two times per year), or 
continuous intensive management.  38 C.F.R. § 4.115a.  

The Veteran underwent an elective vasectomy procedure in May 
1982.  Since that time, the Veteran has complained of chronic 
pain.  In March 1989, the Medical Evaluation Board determined 
that the Veteran suffered from chronic right testalgia with no 
evidence of acute infection or demonstrable abnormality.  In 
support of his claim, the Veteran submitted private treatment 
records showing a history of complaints of right testicle pain 
with swelling and discomfort.  See 1994-2003 Private Treatment 
Records.  In July 2003, a pelvic X-ray showed no significant 
abnormality.

In June 2004, the Veteran was provided with the first of two VA 
examinations.  He reported a history of right testicle pain 
following the May 1982 vasectomy that he has treated with pain 
medication.  The record showed one episode of documented urinary 
tract infection a month prior to the examination, which was 
treated with antibiotics.  The Veteran also told the examiner 
that sexual intercourse was not possible due to the pain, 
although he was able to have an erection.  He reported having no 
history of issues with urinary frequency, incontinence, dysuria, 
nocturia, renal colic, bladder stones, acute nephritis, 
hospitalization for urinary tract disease, treatment for 
malignancy, catheterizations, dilations, or drainage procedures.  

Upon examination, the examiner determined that there was 
tenderness present in the right testis, epididymis, and the 
spermatic cord.  There was no penile deformity, prostate 
abnormality, or fistula.  The left-sided testis was normal, and 
there was no testicular atrophy.  Sensation, reflexes, and 
peripheral pulses were normal.  The diagnosis provided is 
orchialgia on the right side, status post bilateral vasectomy.
 
The Veteran continued to seek private treatment for his 
condition.  He reported worsening chronic testicle pain 
throughout 2003 and 2004.  See Private Treatment Records May 
2003, August 2003, July 2004, March 2005, and May 2005.  In 
December 2005, the Veteran underwent an examination pursuant to a 
Social Security Administration (SSA) disability determination.  
The Veteran reported testicular pain that intermittently radiates 
to the right groin and lumbosacral area, swelling of the scrotum, 
periods of urinary hesitancy, and erectile dysfunction.   

In August 2005, the Veteran's private physician submitted a 
statement explaining that while the Veteran's pain has been 
intermittent, it has also constantly reoccurred.  The physician 
also explained that the Veteran's right-sided orchialgia has 
failed to respond to medical management and that the severity of 
his pain has ranged from 5 to 10 on a 1 to 10 pain scale.  
Treatment notes from the same month summarize the Veteran's 
disorder as benign prostatic hypertrophy with obstructive urinary 
symptoms and chronic testalgia on the right side and show that 
his symptoms have failed to respond to treatment with chronic 
antibiotics, pain medications, Elavil, and Neurotonin.  At this 
time, the Veteran complained of severe pain, rating it as a 10 on 
a 1 to 10 scale.  The Veteran also reported that he was often 
unable to work or function.  Upon examination, the Veteran had a 
painful right epididymis which showed some induration.  
Otherwise, his testicles were nontender with normal size and 
shape.  The diagnoses provided were chronic testalgia and chronic 
epididymitis.  Since the Veteran had failed to respond to more 
conservative medical treatment, surgical options were discussed.  
His physician recommended a radical orchiectomy, but also 
provided the option of undergoing a partial epididymectomy in 
order to preserve the testicle.  The notes indicate the latter 
procedure has a lower success rate of only 50 percent and that 
the physician explained the benefits and drawbacks of the two 
possible procedures to the Veteran.  The medical records show 
that the Veteran opted for the latter procedure. 

The Veteran had an epididymectomy in April 2006.  The follow-up 
notes show that his pain initially improved following the 
procedure.  However, he began experiencing symptoms of urinary 
incontinence and nocturia in August 2007.  The Veteran's private 
physician submitted a second statement in January 2009 regarding 
the Veteran's April 2006 surgery.  He asserted that the procedure 
had led to a significant improvement in pain symptoms, but that 
these symptoms were still reoccurring.  The physician also 
explained that the only remaining course of treatment available 
to the Veteran is a radical orchiectomy, which would have about a 
50 percent chance of resolving the Veteran's symptoms.  

In May 2009, the Veteran was provided with a second VA 
examination.  The Veteran reported suffering from nocturia, 
occasional dysuria, and incontinence.  He reported that he did 
not use pads or any appliance for this problem.  The Veteran 
reported a history of surgery to the right side of the scrotum 
and urinary tract infections.  There was no history of renal 
colic, bladder stones, hospitalization for urinary tract disease, 
treatment for malignancy, catheterization, dilation, drainage 
procedures, dietary regimens, or any recurring invasive or non-
invasive procedures.  Upon examination, the examiner noted 
funiculitis on the right side.  The diagnosis provided was a 
history of bilateral vasectomy and reexploration with the 
development of orchialgia on the right side with a second 
reexploration in 2005 that did not lead to relief.  The examiner 
also determined that the Veteran suffered from urinary 
incontinence due to benign prostatic hypertrophy (BPH). 

The Veteran described his symptoms in statements submitted to VA 
and in his testimony before a decision review officer at the RO 
and before the Board.  In September 2004, the Veteran submitted a 
statement testifying that he was not able to do the kind of work 
he was used to doing because of the pain and due to infections 
and swelling that occur when he does much walking.  In his May 
2005 appeal, he stated that he continued to have pain, 
tenderness, and infections due to his condition.  In April 2006 
he testified to his symptoms of swelling and constant pain.  He 
explained that he was considering having the entire testicle 
removed but was concerned about success rates.  At his November 
2008 Board hearing, the Veteran testified that he has experienced 
pain, swelling, and infections.  He also stated that he cannot 
walk for more than a couple of blocks or lift anything heavier 
than five pounds without experiencing pain and swelling of the 
right testicle.  His wife also testified to the pain and swelling 
and the limits that it places on the Veteran's day to day 
activities.  She asserted that he is not able to go out for a 
walk, play with his grandchildren, or sit down for any length of 
time.  

The Board finds that the Veteran and his wife are competent to 
testify to symptoms of pain and swelling.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 
374 (2002).  Furthermore, the Board finds that this testimony is 
credible as it is consistent with the constant pain and swelling 
reported throughout the private treatment records and VA 
examination reports.  The Veteran's testimony regarding a history 
of infections is corroborated by his June 2004 VA examination 
report and the history taken by the May 2009 VA examiner. 

However, the competent and credible evidence of record, to 
include the lay testimony of the Veteran and his spouse and the 
medical evidence of record, does not show that the Veteran is 
entitled to a schedular disability greater than 10 percent.  
Although the Veteran testified to recurrent infections and the VA 
examiners both recorded a history of infection, there is no lay 
or medical evidence of recurrent or symptomatic infection 
requiring drainage or frequent hospitalization.  The urinary 
tract infection documented in June 2004 was treated with 
antibiotics.  Furthermore, there is no evidence showing that the 
Veteran's condition requires continuous intensive management.  
Rather, the Veteran's disorder, which requires long-term drug 
therapy and infrequent outpatient surgery is well-described by 
the criteria for a 10 percent rating under Diagnostic Code 7525.  
As such, the Veteran is not entitled to a schedular rating in 
excess of 10 percent for service-connected right-sided orchialgia 
at any point during the appellate period.

The Board also points out that while the Veteran was diagnosed as 
having urinary incontinence, this was related by the VA examiner 
to nonservice-connected BPH, as opposed to the service-connected 
right-sided orchialgia.  Thus, it is not a residual of the 
Veteran's service-connected disability.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right-sided orchialgia 
are not shown to cause any impairment that is not already 
contemplated by the rating criteria.  Diagnostic Code 7525 
contemplates the kind of continuous treatment and drug therapy 
that the Veteran's medical history shows, and also dictates the 
consideration of the sort of intensive management and 
hospitalization that would cause interference with the Veteran's 
employment and activities of daily life.  Therefore, the Board 
finds that the rating criteria reasonably describe his disability 
and referral for consideration of an extraschedular rating is not 
warranted in this case. 


ORDER

A schedular rating of greater than 10 percent, and not higher, 
for service-connected right-sided orchialgia is denied.


REMAND

The Veteran has repeatedly asserted that he is unable to work due 
to the symptoms caused by his service-connected right-sided 
orchialgia.  Specifically, he alleges that he was laid off from 
his last job due his inability to walk or stand for protracted 
periods.  Additionally, the file contains a letter from the 
Veteran's private physician dated August 2005 asserting that the 
Veteran has not been able to work for the past two to three years 
due to the severity of his testicular pain.  Therefore, the Board 
finds that the Veteran has raised the issue of entitlement to a 
TDIU as part of his claim for a higher initial rating for his 
service-connected right-sided orchialgia.  See Rice v. Shinseki, 
22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the 
Court determined that there is no freestanding claim for TDIU.  
Id. at 451.  Rather, a claim for TDIU is considered part and 
parcel of the claim for benefits for the underlying disability.  
Id. at 453-54.  

Therefore, on remand, the AOJ should send the VCAA notice letter 
for his TDIU claim.  This letter should notify the Veteran and 
his representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Veteran should also be scheduled for an 
appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send a VCAA notice letter notifying the 
Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate a claim for TDIU.  This notice 
must indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated studies and tests 
should be performed.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that the Veteran's 
service-connected right-sided orchialgia 
renders him unable to secure or follow a 
substantially gainful occupation.  
Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience when arriving at this 
conclusion, but factors such as age or 
impairment caused by nonservice-connected 
disabilities are not to be considered.

All findings, conclusions, and opinions must 
be supported by a clear rationale.

3.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include an adequate response to the 
specific opinion requested, the report must be 
returned for corrective action.

4.  Finally, readjudicate the claim of 
entitlement to TDIU.  If the benefit sought on 
appeal is not granted, issue the Veteran and 
his representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


